                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:16-cv-01425-VBF-KES                                                  Date: March 8, 2019

Title: ERIC JEFFREY BLOSS v. SHERIFF DEPUTY BEN-SAHILLE, et al.

PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                       Not Present
                Courtroom Clerk                                      Court Reporter

        ATTORNEYS PRESENT FOR                              ATTORNEYS PRESENT FOR
              PLAINTIFF:                                        DEFENDANT:
             None Present                                        None Present



 PROCEEDINGS (IN CHAMBERS):                             ORDER TO SHOW CAUSE Why Case
                                                        Should Not Be Dismissed for Failure to
                                                                     Prosecute

        Recent orders issued by this Court (Dkts. 107, 109) have been returned as undeliverable to
pro se Plaintiff Eric Bloss (“Plaintiff”). Per the Los Angeles County Sheriff’s Department’s
Inmate Information Center, Plaintiff was released from custody on February 15, 2019. See
https://app5.lasd.org/iic/ajis_search.cfm. Plaintiff has not notified the Court of his release or of
his current address, as he was previously instructed to do; the Court has also instructed Plaintiff
on how to register to electronically receive Court orders upon his release. (See, e.g., Dkt. 101.)

        Local Rule 41-6 provides: “A party proceeding pro se shall keep the Court and opposing
parties apprised of such party’s current address and telephone number, if any, and e-mail address,
if any. If mail directed by the Clerk to a pro se plaintiff’s address of record is returned undelivered
by the Postal Service, and if, within fifteen (15) days of the service date, such plaintiff fails to
notify, in writing, the Court and opposing parties of said plaintiff’s current address, the Court may
dismiss the action with or without prejudice for want of prosecution.” L.R. 41-6. Plaintiff has
failed to comply with Local Rule 41-6.

        The Court therefore orders Plaintiff to show cause why this action should not be dismissed
for failure to prosecute and failure to comply with Local Rule 41-6. To discharge this Order to
Show Cause, Plaintiff shall notify the Court on or before March 21, 2019, of his current address
and intent to prosecute this lawsuit. If Plaintiff does not do so, then the Court may recommend
that this action be dismissed for failure to prosecute.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

 Case No. CV 2:16-cv-01425-VBF-KES                                              Date: March 8, 2019
                                                                                             Page 2

        Additionally, the Court has received a letter from Plaintiff, dated February 14, 2019 (the
day before his release), seeking to add a new defendant to this action. (Dkt. 110.) The Court need
not address the letter now. If Plaintiff discharges this Order to Show Cause, then the Court will
set a deadline for Plaintiff to submit a motion to file a Sixsth Amended Complaint adding this new
defendant.1

                                                                Initials of Deputy Clerk JD




       1
          To determine whether leave to amend should be granted, courts consider the following
factors: (1) undue delay by the party seeking to amend, (2) bad faith by the party seeking to
amend, (3) prejudice to the party opposing the amendment, and (4) whether the amendment
would be futile because, for example, the amended claims would be insufficient as a matter of
law. See Foman v. Davis, 371 U.S. 178, 182 (1962); Moore v. Kayport Package Express, Inc.,
885 F.2d 531, 538 (9th Cir. 1989). Plaintiff may address all prongs of this analysis but should
focus on futility. Based on the letter, it seems granting leave to amend would be futile because it
appears Plaintiff cannot state a claim against this new proposed defendant.
